
	
		I
		111th CONGRESS
		1st Session
		H. R. 2467
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2009
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide for semiannual actuarial studies of the FHA
		  mortgage insurance program of the Secretary of Housing and Urban
		  Development.
	
	
		1.Short titleThis Act may be cited as the
			 FHA Enhanced Oversight Act of
			 2009.
		2.Semiannual
			 actuarial studies
			(a)In
			 generalParagraph (4) of
			 section 202(a) of the National Housing Act (12 U.S.C. 1708(a)(4)) is
			 amended—
				(1)in the paragraph
			 heading, by striking Annual and inserting
			 Semiannual;
				(2)in the first
			 sentence—
					(A)by striking
			 annually and inserting semiannually; and
					(B)by inserting
			 before the period at the end the following: as of September 30 and March
			 31 of each fiscal year; and
					(3)in the second
			 sentence, by striking annually and inserting for each
			 such semiannual study; and
				(4)in the third and
			 fourth sentences, by striking The report each place such term
			 appears and inserting Each such report.
				(b)Initial
			 reportThe first semiannual report on the financial position of
			 the Mutual Mortgage Insurance Fund required by section 202(a)(4) of the
			 National Housing Act (12 U.S.C. 1708(a)(4)), as amended by subsection (a) of
			 this section, shall be submitted with respect to such position as of the first
			 September 30 or March 31 occurring after the date of the enactment of this
			 Act.
			
